        Case 1:20-cv-10921-RGS Document 5 Filed 06/26/20 Page 1 of 3



                  UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 20-10921-RGS

                           ANTHONY MONTOY

                                      v.

                         MR. S. SPAULDING, et al.


                                  ORDER

                               June 26, 2020

STEARNS, D.J.

      On April 1, 2019, federal prisoner Anthony Montoy filed a pro se

complaint in which he alleged misconduct by three employees of the federal

Bureau of Prisons working at FMC Devens. This case was later dismissed

without prejudice for insufficient service of process and because Montoy had

not exhausted his administrative remedies. See Montoy v. Spaulding, C.A.

No. 19-10616-RGS (D. Mass.); 42 U.S.C. § 1997e(a) (“No action shall be

brought with respect to prison conditions under section 1983 of this title, or

any other Federal law, by a prisoner confined in any jail, prison, or other

correctional facility until such administrative remedies as are available are

exhausted.”).
        Case 1:20-cv-10921-RGS Document 5 Filed 06/26/20 Page 2 of 3



      On May 14, 2020, Montoy filed a document captioned as a complaint,

and the clerk assigned the above docket number to this matter. In this filing,

Montoy does not make any factual allegations or assert any legal claims.

Instead, he states that he is in the process of exhausting his administrative

remedies and that he is refiling his earlier complaint to comply with the

statute of limitations.

      Despite Montoy entitling his document as a complaint, a document

simply referencing an earlier complaint is not a pleading. Accordingly, even

though the clerk assigned a civil action number, the court declines to treat

this matter as a new civil action. See Fed. R. Civ. R. 3 (“A civil action is

commenced by filing a complaint with the court.”).

      Further, where a prisoner plaintiff is required under 42 U.S.C. § 1997e

to administratively exhaust his claim, the statute of limitations is tolled for

the period of time the prisoner diligently pursues available administrative

remedies. See Battle v. Ledford, 912 F.3d 708, 718-20 (4th Cir. 2019); Terry

v. Spencer, 888 F.3d 890, 894 (7th Cir. 2018); Gonzalez v. Hasty, 651 F.3d

318, 323-24 (2d Cir. 2011); Pearson v. Sec'y Dep't of Corr., 775 F.3d 598, 603

(3d Cir. 2015); Brown v. Valoff, 422 F.3d 926, 942–43 (9th Cir. 2005);

Napier v. Preslicka, 314 F.3d 528, 534 n.3 (11th Cir. 2002); Brown v.

Morgan, 209 F.3d 595, 596 (6th Cir. 2000); Harris v. Hegmann, 198 F.3d


                                      2
        Case 1:20-cv-10921-RGS Document 5 Filed 06/26/20 Page 3 of 3



153, 158 (5th Cir. 1999) (per curiam); Silvestri v. Smith, C.A. No. 14-13137-

FDS, 2015 WL 1781761, at *7 (D. Mass. Apr. 17, 2015); Dillon v. Dickhaut,

C.A. No. 12-10713-GAO, 2013 WL 2304175, at **4-5 (D. Mass. May 24, 2013).

     Accordingly, the clerk shall close this action.

                             SO ORDERED.

                                      /s/ Richard G. Stearns
                                      _ _____                  ___
                                      UNITED STATES DISTRICT JUDGE




                                      3
